United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4157
                                    ___________

AmerUs Leasing, Inc., doing business as *
Maytag Financial Services Corporation, *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
     v.                                 * District Court for the
                                        * Southern District of Iowa.
Amkor International Corporation; Nana *
Korsah; Ken Korsah; Ama Korsah,         *   [UNPUBLISHED]
                                        *
            Appellants.                 *
                                  ___________

                              Submitted: June 16, 1999
                                  Filed: August 18, 1999
                                   ___________

Before LOKEN and MAGILL, Circuit Judges, and JONES,* District Judge.
                            ___________

PER CURIAM.

     AmerUs Leasing, Inc. (AmerUs) sued Amkor International Corporation (Amkor)
and Nana, Ken, and Ama Korsah (collectively "the Korsahs") for breach of lease
agreements and loan guaranties, respectively. A jury found in favor of AmerUs on its
breach of lease claims, but against it on its breach of guaranty claims. The magistrate


      *
        The Honorable John B. Jones, Senior United States District Judge for the
District of South Dakota, sitting by designation.
judge1 subsequently granted AmerUs's post-trial motion for judgment as a matter of law
against the Korsahs on its guaranty claims. Amkor and the Korsahs appeal. We affirm.

                                           I.

      Amkor entered into two financing lease agreements with AmerUs for commercial
Maytag washers and dryers that were to be used in coin operated laundromats. The
Korsahs signed guaranties providing that they would pay amounts due under the leases
if Amkor defaulted on its obligations.

       From the start of operations, Amkor had trouble satisfying its payment
obligations under the leases. In fact, testimony at trial revealed that Amkor never made
any timely payments to AmerUs under the leases. See Trial Tr. at 301-02. Amkor's
untimely payments were exacerbated by AmerUs's diversion of some lease payments
to pay for insurance premiums on the leased equipment.

       After approximately one and one-half years of receiving late lease payments,
AmerUs sent Amkor and the Korsahs notice of acceleration and demand for payment
on February 13, 1996. The notices asserted that Amkor was in default of its obligations
under the leases and demanded immediate payment of $336,448. Amkor disputed
AmerUs's assertion that it was in default and objected to the amount allegedly owed.
Amkor eventually ceased making payments on the leases, and the Korsahs refused to
satisfy Amkor's alleged liability.

      AmerUs brought the present suit against Amkor for breach of the leases and
against the Korsahs for breach of the guaranties. The case was tried before a jury, with


      1
        The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, sitting by consent of the parties pursuant to 28 U.S.C. §
636(c).

                                          -2-
a magistrate judge presiding by consent of the parties. At the close of all evidence,
Amkor, the Korsahs, and AmerUs moved for judgment as a matter of law pursuant to
Rule 50(a) of the Federal Rules of Civil Procedure. The magistrate judge denied all of
the motions and submitted the case to the jury. The jury returned a verdict in favor of
AmerUs on the breach of lease claims, but found in favor of the Korsahs on the breach
of guaranty claims. AmerUs then renewed its motion for judgment as a matter of law
against the Korsahs, pursuant to Rule 50(b), which the magistrate judge granted.
Amkor and the Korsahs appeal from these adverse rulings.

                                            II.

      The Korsahs argue that the magistrate judge erred in granting AmerUs's post-
verdict motion for judgment as a matter of law because the motion improperly relied
on grounds not raised in the pre-verdict motion and because the magistrate judge
applied the wrong standard when reviewing the evidence. We disagree with both
arguments.

       In its pre-verdict motion, AmerUs argued that the evidence showed that Amkor
had defaulted on its obligations under the leases and that the Korsahs had defaulted on
their obligations to pay these liabilities under the guaranties. In its post-verdict motion,
AmerUs argued that there was no basis in the evidence for the jury or the court not to
find the Korsahs liable for the guaranties, especially in light of the jury's determination
that Amkor was liable for breach of the leases.

        The Korsahs argue that AmerUs improperly relied on an argument in its post-
verdict motion that was not raised in its pre-verdict motion. Specifically, the Korsahs
contend that AmerUs impermissibly relied on and prevailed under the theory that the
jury's verdicts were inconsistent even though it did not present such a theory in its pre-
verdict motion. As the Korsahs correctly recognize, "[a] post-trial motion for judgment
may not advance additional grounds that were not raised in the pre-verdict motion.

                                            -3-
However, technical precision is not necessary in stating grounds for the motion so long
as the trial court is aware of the movant's position." Rockport Pharmacy, Inc. v. Digital
Simplistics, Inc., 53 F.3d 195, 197 (8th Cir. 1995) (citations and quotations omitted).
In this case, and contrary to the Korsahs' contention, the magistrate judge did not grant
judgment as a matter of law to AmerUs on the basis of inconsistent verdicts. Instead,
the magistrate judge treated the post-verdict motion as simply reiterating AmerUs's pre-
verdict argument that the evidence supported its motion for judgment as a matter of law
against the Korsahs. The magistrate judge explicitly recognized that AmerUs preserved
this argument by raising it in its pre-verdict motion. We find no error in the magistrate
judge's treatment of this issue. We believe that the magistrate judge properly construed
the post-verdict motion and limited his consideration of it to the argument made in
AmerUs's pre-verdict motion. We, therefore, hold that the magistrate judge did not err
in concluding that the argument made in the post-verdict motion was properly
preserved by the pre-verdict motion.

       On the merits, the Korsahs argue that the magistrate judge erred in concluding
that AmerUs was entitled to judgment as a matter of law. When reviewing a lower
court's decision to grant judgment as a matter of law, we assume that the non-moving
party's evidence is true and draw all reasonable inferences from the evidence in the light
most favorable to the non-movant. See Toombs v. Bell, 915 F.2d 345, 347 (8th Cir.
1990). Judgment as a matter of law is only appropriate if all the evidence favors the
moving party and is not susceptible of reasonable inferences that would favor the non-
movant. See id.

       After reviewing the evidence presented in this case, we agree with the magistrate
judge's conclusion that the evidence, viewed in the light most favorable to the Korsahs,
supports a finding of liability on the guaranties. The evidence shows that Amkor
defaulted on its obligations under the leases. After this default, AmerUs declared a
default and demanded payment from the Korsahs under the guaranties, which explicitly
provide that the Korsahs are obligated to pay Amkor's unsatisfied obligations under the

                                           -4-
leases. Notwithstanding the Korsahs' obligations in the guaranties, they failed to satisfy
Amkor's liabilities to AmerUs. We conclude that the evidence only supports a finding
that the Korsahs are liable for their obligations under the guaranties, and the magistrate
judge correctly concluded that AmerUs was entitled to judgment as a matter of law on
these claims.2

       Amkor argues that the magistrate judge erred in denying its pre-verdict motion
for judgment as a matter of law because AmerUs did not provide evidence establishing
breach of the leases and did not provide adequate proof of damages. Applying the
standard discussed above, we conclude that the evidence, viewed in the light most
favorable to AmerUs, is clearly sufficient to support a finding of default by Amkor and
the jury's assessment of damages. Therefore, the magistrate judge properly refused to
grant Amkor's pre-verdict motion for judgment as a matter of law.

       Finally, the appellants contend that the magistrate judge abused his discretion by
denying their motion for a continuance the day before trial was scheduled to
commence. "It is a well settled point of law that a grant of continuance is within the
sound discretion of the trial court, and that court's determination will not be overturned
absent an abuse of discretion." Watson v. Miears, 772 F.2d 433, 437 (8th Cir. 1985).
Continuances are not generally favored and should be granted only when the movant
has shown a compelling reason. See United States v. Cotroneo, 89 F.3d 510, 514 (8th
Cir. 1996). A trial court should balance the following factors when deciding whether
to grant a continuance: the nature of the case; the diligence of the party requesting the
continuance; the opposing party's conduct; the effect of delay upon both parties; and
the asserted need for a continuance. See United States v. Pruett, 788 F.2d 1395, 1396


      2
        The magistrate judge also conditionally granted AmerUs a new trial in the event
this court reversed the grant of judgment as a matter of law. Because we conclude that
the magistrate judge properly granted judgment as a matter of law, we need not address
whether his order conditionally granting a new trial was proper.

                                           -5-
(8th Cir. 1986).

        The appellants moved for a continuance the day before trial was scheduled to
commence. Their motion asserted that Ken and Nana Korsah would not be able to
attend trial. Ken Korsah apparently required medical treatment, and Nana Korsah had
left the country to pursue employment. The motion makes no reference to the other
guarantor, Ama Korsah, so presumably she was able to attend trial. Although Nana
apparently knew for quite some time that his employer would require him to begin work
before the start of trial, the appellants did not file a motion for continuance until the eve
of trial. Furthermore, the motion did not request a specific period of time for the
continuance and gave no indication when either Ken or Nana could be expected to
appear. In light of these circumstances and the extreme tardiness of the motion, we
conclude that the magistrate judge did not abuse his discretion in refusing to continue
the trial.

                                            III.

       For the foregoing reasons, the orders of the magistrate judge are affirmed.

       A true copy.

              Attest:

                      CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -6-